This is a suit for $980 damages alleged to have accrued to appellant on account of injuries to a shipment of nine mules from Bronson to Pleasanton, Tex. The appellees are three railways, the one named in the style of the suit, the Gulf, Colorado  Santa Fé Railway Company, and the International  Great Northern Railway Company.
The whole brief is devoted to attacks on the findings of law and fact of the county judge and a refusal to find additional facts. There is no statement of facts in the record, and therefore there is no method by which this court can ascertain whether the findings are supported by the facts or not. The presumption is that they are so supported. Gentry v. Schneider, 77 Tex. 2, 13 S.W. 614; Railway v. Wolf, 3 Tex. Civ. App. 383,22 S.W. 187; City of San Antonio v. Berry, 92 Tex. 319, 48 S.W. 496.
The court found that "the mules were not bruised or injured as alleged by the plaintiff during the trip," and that conclusion is not attacked. If the animals were not injured as alleged, appellant failed to make out a case, and other matters would be immaterial.
The court also found, in what are termed "conclusions of law," that appellant "failed to establish the measure of damages," and, if that be true, appellant failed to sustain his case. We must conclude that the conclusion was based on the facts.
The court found that there was executed by appellant and the initial carrier a certain instrument, known as "Emigrants' Outfit Contract," for the transportation of nine mules and a grading outfit from Bronson, Tex., to Pleasanton, Tex., and that there were places provided for watering the stock by the man who accompanied the stock, but he failed to water them except at San Antonio, and was guilty of contributory negligence. We must presume that the terms of the contract made it incumbent on the man referred to, to water the mules. Such contracts are upheld by the courts of Texas. Railway v. Daggett, 87 Tex. 322, 28 S.W. 525. It is provided in article 714, Rev.Stats. 1911, that common carriers shall feed and water live stock conveyed by them unless otherwise provided by special contract. In finding the man negligent in not watering the mules, the court necessarily found that the contract provided that he should water them. San Antonio v. Berry, herein cited.
There is no merit in this appeal, and the judgment will be affirmed.